RECOMMENDED FOR FULL-TEXT PUBLICATION
                                      Pursuant to Sixth Circuit Rule 206
                                              File Name: 06a0318p.06

                        UNITED STATES COURT OF APPEALS
                                         FOR THE SIXTH CIRCUIT
                                           _________________


                                                     X
                             Plaintiffs-Appellants, -
 SCOTT ISERT and TAMMY ISERT,
                                                      -
                                                      -
                                                      -
                                                          No. 04-5798
           v.
                                                      ,
                                                       >
 FORD MOTOR COMPANY,                                  -
                              Defendant-Appellee. -
                                                     N
                       Appeal from the United States District Court
                    for the Western District of Kentucky at Louisville.
                  No. 01-00258—Charles R. Simpson III, District Judge.
                                           Submitted: April 20, 2006
                                    Decided and Filed: August 25, 2006
       Before: BATCHELDER and SUTTON, Circuit Judges; FORESTER, District Judge.*
                                              _________________
                                                    COUNSEL
ON BRIEF: David B. Gray, GOLDBERG & SIMPSON, P.S.C., Louisville, Kentucky, for
Appellants. Carey P. DeDeyn, Joseph A. White, SUTHERLAND, ASBILL & BRENNAN LLP,
Atlanta, Georgia, for Appellee.
                                              _________________
                                                  OPINION
                                              _________________
        SUTTON, Circuit Judge. A few days before the deadline for filing a notice of appeal in this
case, Scott and Tammy Isert, through their attorney, filed a motion in the district court asking for
an extension of time in which “to file any Notice of Appeal.” JA 407. The court denied the motion,
and the Iserts do not challenge that ruling. What they do contend is that their motion for an
extension of time contained sufficient information to satisfy the requirements for a notice of appeal
under Rule 3(c) of the Federal Rules of Appellate Procedure. Because the motion failed to designate
the judgment being appealed and otherwise failed objectively to convey an intent to appeal, it did
not satisfy the form or function requirements of Rule 3(c). We dismiss the appeal for lack of
appellate jurisdiction.



         *
          The Honorable Karl S. Forester, United States District Judge for the Eastern District of Kentucky, sitting by
designation.


                                                          1
No. 04-5798            Isert, et al. v. Ford Motor Co.                                             Page 2


                                                   I.
        On April 4, 2001, Scott and Tammy Isert filed a complaint against Ford Motor Company,
Scott’s former employer, in the Jefferson County Circuit Court in Kentucky. The complaint raised
several federal and state claims against Ford arising from an injury that Scott suffered at work and
from the car company’s failure to accommodate the work limitations created by the injury.
        Ford removed the lawsuit to federal court. On June 26, 2003, the district court dismissed one
of the state-law claims on the pleadings. And on March 30, 2004, the court granted summary
judgment to Ford on the remaining federal and state claims. After this last ruling, the Iserts filed a
motion to reconsider, which the district court denied on May 20, 2004.
         On June 16, 2004, 27 days later and 3 days before the expiration of the notice-of-appeal
deadline, see Fed. R. App. P. 4(a)(1)(A), the Iserts filed a motion for an extension of time in which
to file an appeal. In its entirety, the motion read:
                 Pursuant to Federal Rule of Appellate Procedure 4(a)(5)(A)(i), plaintiffs Scott
         and Tammy Isert (“Plaintiffs”) move the Court for a thirty (30) day extension of time
         up to and including July 19, 2004, to file any Notice of Appeal. An Order granting
         this Motion is tendered herewith.
                 WHEREFORE, Plaintiffs respectfully pray that their motion be granted and
         that the Order submitted herewith be entered.
JA 407. On June 30, 2004, the district court denied the motion.
        That same day, June 30, 2004, 11 days after the notice-of-appeal deadline had come and
gone, the Iserts filed a notice of appeal, which read in its entirety:
                  NOTICE IS HEREBY GIVEN that the plaintiffs Scott and Tammy Isert,
         hereby appeal to the United States Court of Appeals for the Sixth Circuit from the
         district court’s orders of June 26, 2003 (DN #59), March 30, 2004 (DN #74), and
         May 20, 2004 (DN[ ]#79).
JA 59.
        On July 6, the Iserts filed a motion to reconsider the denial of the extension motion, arguing
that “good cause existed” for the requested extension. JA 414. As the Iserts’ attorney explained,
the couple had asked for an extension because after the summary rejection of their claims, “the
continued prosecution of the claims on appeal became an issue for the . . . [law] firm” given that the
firm had expended “[h]undreds of hours” and “thousands of dollars.” JA 413. “[T]here were
election of remedies concerns,” the attorney also noted, “because a separate appeal action of a
workers’ compensation benefits claim was and is pending.” Id. On September 1, 2004, the district
court denied the motion for reconsideration. It explained that the original extension “motion was
not accompanied by a supporting memorandum as required by the Joint Local Rules of this court”
and “revealed absolutely no cause or reason why the extension was necessary.” D. Ct. Order at 1
(Sept. 1, 2004). The court concluded that the Iserts had “failed to demonstrate any reason or cause
why the extension was necessary.” Id. The Iserts have not filed an appeal with respect to the June
30, 2004 order denying their motion for an extension of time or with respect to the September 1,
2004 order denying their motion to reconsider the denial of the extension motion.
No. 04-5798            Isert, et al. v. Ford Motor Co.                                             Page 3


                                                    II.
       A party seeking appellate review must comply with the “linked jurisdictional provisions” of
Rules 3 and 4 of the Rules of Appellate Procedure. Becker v. Montgomery, 532 U.S. 757, 765
(2001). Rule 3(a)(1) says that “[a]n appeal . . . as of right from a district court to a court of appeals
may be taken only by filing a notice of appeal with the district clerk within the time allowed by Rule
4.” Would-be appellants thus must complete two modest tasks before their appeals “may be taken”:
They must give “notice” of their appeal, and they must give that notice “in time.”
        As to timeliness, Rule 4(a)(1)(A) says that “the notice of appeal required by Rule 3 must be
filed with the district clerk within 30 days after the judgment or order appealed from is entered.”
        As to notice, Rule 3(c) says:
        (1) The notice of appeal must:
                (A) specify the party or parties taking the appeal by naming each one in the
                caption or body of the notice, but an attorney representing more than one
                party may describe those parties with such terms as “all plaintiffs,” “the
                defendants,” “the plaintiffs A, B, et al.,” or “all defendants except X”;
                (B) designate the judgment, order, or part thereof being appealed; and
                (C) name the court to which the appeal is taken.
        The content requirements of Rule 3(c) serve two functions. They address fairness and “due
process concerns by ‘ensur[ing] that the filing provides sufficient notice to other parties and the
courts.’” United States v. Glover, 242 F.3d 333, 336 (6th Cir. 2001) (quoting Smith v. Barry, 502
U.S. 244, 248 (1992)). And they address administrative concerns by “avoid[ing] inconsistency,
vagueness and an unnecessary multiplication of litigation” caused by uncertainty over who has
appealed and from what judgment. Minority Employees of the Tenn. Dep’t of Employment Sec., Inc.
v. Tenn. Dep’t of Employment Sec., 901 F.2d 1327, 1329 (6th Cir. 1990) (en banc); see Glover, 242
F.3d at 336. Uniting these considerations is notice—notice to the opposing party and the court that
an appeal of a given order has been taken and that it has been taken to a certain court. An aspiring
notice of appeal thus “must specify” not just any “party” but “the party . . . taking the appeal,” Fed.
R. App. P. 3(c)(1)(A); it must designate not just any court but “the court to which the appeal is
taken,” id. 3(c)(1)(C); and it must designate not just any order but “the . . . order [or orders] . . .
being appealed,” id. 3(c)(1)(B).
        While the requirements of Rule 3(c)(1) serve important purposes and are mandatory and
“jurisdictional in nature,” Torres v. Oakland Scavenger Co., 487 U.S. 312, 316 (1988), superseded
by 1993 amendments to Rule 3(c), functional rather than formalistic compliance is all that is
required. As another subsection of Rule 3(c) warns, an appeal “must not be dismissed for
informality of form or title . . . , or for failure to name a party whose intent to appeal is otherwise
clear from the notice.” Fed. R. App. P. 3(c)(4). And as the Supreme Court has instructed,
“imperfections in noticing an appeal should not be fatal where no genuine doubt exists about who
is appealing, from what judgment, to which appellate court.” Becker, 532 U.S. at 767. Courts thus
“will liberally construe the requirements of Rule 3,” Smith, 502 U.S. at 248, to permit notices of
appeal “technically at variance with the letter of a procedural rule” but that amount to “the functional
equivalent of what the rule requires,” Torres, 487 U.S. at 316–17. See also Fed. R. App. P. 3(c)
advisory committee’s note (“The test established by the rule for determining whether such
designations are sufficient is whether it is objectively clear that a party intended to appeal.”); id. (“If
a court determines it is objectively clear that a party intended to appeal, there are neither
administrative concerns nor fairness concerns that should prevent the appeal from going forward.”).
No. 04-5798           Isert, et al. v. Ford Motor Co.                                          Page 4


        Three Supreme Court cases show the lengths to which courts may go in accepting technically
out-of-order notices of appeal. In Foman v. Davis, 371 U.S. 178 (1962), the combination of “a
timely but incomplete notice of appeal and a premature but complete notice” of appeal, Becker, 532
U.S. at 768 (describing the facts in Foman), satisfied Rule 3(c)(1)(C) where the “petitioner’s
intention to seek review of [the pertinent judgments] was manifest,” Foman, 371 U.S. at 181. In
Smith v. Barry, 502 U.S. 244 (1992), a document “specifically indicat[ing] the litigant’s intent to
seek appellate review,” “filed within the time specified by Rule 4” and “giv[ing] the notice required
by Rule 3,” was “effective as a notice of appeal,” even though it was “intended to serve as an
appellate brief.” Id. at 245, 248–49. And in Becker v. Montgomery, 532 U.S. 757 (2001), even
though the appellant had failed to sign his notice of appeal, the court held that the document
conveyed the requisite intent to appeal. See id. at 760 (“For want of a signature on a timely notice,
the appeal is not automatically lost.”).
        While the Court, as these cases show, has generously construed documents to satisfy the
requirements of Rule 3(c)(1), it has never reduced compliance to a matter of judicial grace and grace
alone—permitting appeals even when the purported notice fails in form and function to satisfy Rule
3(c)(1). “This principle of liberal construction does not . . . excuse noncompliance with the Rule.”
Smith, 502 U.S. at 248. “[N]oncompliance,” the Court has insisted, remains “fatal to an appeal,” id.,
for “[p]ermitting imperfect but substantial compliance with a technical requirement is not the same
as waiving the requirement altogether as a jurisdictional threshold,” Torres, 487 U.S. at 315–16; see
id. at 317–18 (holding that a court “may not waive the jurisdictional requirements of Rules 3 and
4, even for ‘good cause shown’ under Rule 2, if it finds that they have not been met” and noting that
any “harshness” in the application of these Rules “is imposed by the legislature and not by the
judicial process”) (internal quotation marks omitted).
        Two of our decisions complete the picture, illustrating the line between compliant and non-
compliant notices of appeal. In Dillon v. United States, 184 F.3d 556 (1999) (en banc), we held that
a notice of appeal from the denial of a § 2255 petition, which failed to name the court to which the
appeal was taken, nonetheless satisfied Rule 3(c)(1) because just one court—the Sixth Circuit—had
authority to hear the appeal. “[W]hen there is only one possible appellate forum,” we reasoned, “and
no information or action contrary to the proper forum appears on the face of the papers, the filing
of a notice of appeal has the practical effect of ‘naming’ that forum.” Id. at 558. Under these
circumstances, the court concluded, “‘there are neither administrative concerns nor fairness concerns
that should prevent the appeal from going forward’ if, through inadvertence, an appellant has failed
to name the court to which the appeal is taken.” Id. (quoting Fed. R. App. P. 3(c) advisory
committee’s note).
        In United States v. Glover, 242 F.3d 333 (6th Cir. 2001), by contrast, the would-be appellant
failed to designate the order he wished to appeal. “Unlike the decision where to appeal,” the court
explained, “the decision what to appeal is left almost exclusively to the discretion of the appellant,”
and unlike the decision where to appeal “it generally is true that numerous potentially appealable
issues have been generated by the district court before an appeal is taken.” Id. at 336–37. Under
these circumstances, the court reasoned that “no amount of liberal construction of the Rules can
show that the Government’s notice of appeal”—that “the United States . . . hereby request[s] a
Protective Notice of Appeal in this Matter”—“complied with the requirements of Rule 3(c)” because
the notice “provide[d] not even a clue as to what the Government seeks on appeal.” Id. at 337. To
rule otherwise, the court concluded, would “too frequently require this Court to sort through a
morass of objective and subjective factors to meditate upon and divine the party’s intended
appellate targets.” Id.
       The Iserts’ filings fall on the wrong side of this line. They filed two papers in this case, a
motion for extension of time on June 16, 2004, and a notice of appeal on June 30, 2004. The district
court entered the last appealed order in the case on May 20, 2004. While the June 30 notice of
No. 04-5798           Isert, et al. v. Ford Motor Co.                                            Page 5


appeal satisfied the requirements of Rule 3(c), it transgressed Rule 4’s deadline. And while the June
16 motion for an extension of time complied with Rule 4, it failed to satisfy Rule 3(c).
       In material part, the extension motion said that “[plaintiffs] move the Court for a thirty (30)
day extension of time . . . to file any Notice of Appeal.” JA 407. It does not designate the judgment
being appealed, see Rule 3(c)(1)(B), and does not otherwise convey an intent to appeal. As in
Glover, we cannot “excuse” the appellant’s “failure to ‘designate the judgment, order, or part thereof
being appealed.’” 242 F.3d at 336. Glover, indeed, would seem to be the harder case. There, the
appellant filed “a Protective Notice of Appeal,” which at least gave notice of an intent to appeal
something; here, the appellants filed a motion for “extension of time . . . to file any Notice of
Appeal,” which does not give notice, but conveys only ambivalence, about whether they wish to
appeal at all.
        The Iserts nonetheless persist that “‘no genuine doubt exists about . . . what judgment’” they
were appealing. Reply Br. at 2 (quoting Becker, 532 U.S. at 767). Yet wishing, even hoping (from
the court’s perspective), does not make it so. The Iserts could have appealed considerably more than
one “judgment, order, or part thereof” because the district court issued at least three substantive
appealable orders or judgments. Proving the point: the (untimely) June 30 notice of appeal
designated three separate orders for appeal. The Iserts cannot escape the reality that they filed
several state and federal claims, which turned on distinct factual premises and invoked different
legal theories: The state-law intentional-infliction claim, for example, dealt with the June 1999
workplace injury, while the federal-law disability claims dealt with Ford’s attempted
accommodations in April and May 2000. The district court handled some claims through a
judgment on the pleadings and others on summary judgment—and many of them on different days.
Given the procedural and substantive complexities of the case, it takes more imagination than we
have to explain how the Iserts’ delphic motion for an extension of time—failing to designate any
of myriad orders for appeal and requesting only an extension “to file any Notice of Appeal,” JA 407
(emphasis added)—made it “objectively clear” what, if any, orders they wished to appeal, Glover,
242 F.3d at 336 (citing Fed. R. App. P. 3(c) advisory committee’s note). The indefinite language
of the motion captured the indefinite intention of the litigants.
        Nor does our decision in Dillon offer the Iserts refuge. Even there, in permitting a notice of
appeal that did not designate the court to which the appeal was taken, we noted that “when an appeal
may be taken to more than one appellate court, failure to designate the court of appeal will result
in dismissal of the appeal for lack of jurisdiction.” Dillon, 184 F.3d at 558 (emphasis added). The
same is true when more than one order may be the subject of the appeal, and the appellants have
failed to signal which order they wish to appeal.
         The Iserts’ reliance on published and unpublished decisions of our court addressing motions
for extensions of time qua notices of appeal fares no better. In United States v. Christoph, 904 F.2d
1036, 1040 (6th Cir. 1990), the “notice of appeal was tendered to the district court clerk at the same
time as the motion for enlargement of time.” The court construed the extension motion as doing “all
that is required by Federal Rule of Appellate Procedure 3(c),” then noted that even if the motion by
itself had not sufficed to be “a timely notice of appeal,” the simultaneous filing of a complete notice
of appeal with the extension motion was “effective to confer jurisdiction on this court.” Id. at 1040.
The Iserts of course did not satisfy all of the requirements of Rule 3(c), whether through their motion
or through the simultaneous filing of a notice of appeal. In United States v. Hoye, 548 F.2d 1271,
1273 (6th Cir. 1977) (per curiam), a criminal case, the court cryptically construed a motion for
extension of time as a notice of appeal where the motion “clear[ly] assert[ed] . . . an intent to appeal”
and “contained most of the essential facts required of a notice of appeal.” 548 F.2d at 1273. We say
“cryptically” because the court does not quote the motion or otherwise reveal its contents, though
most importantly there is no suggestion that this criminal defendant had the option of appealing
more than one judgment. See also United States v. Gulley, 29 Fed. Appx. 228, 230 (6th Cir. 2002)
No. 04-5798           Isert, et al. v. Ford Motor Co.                                            Page 6


(construing appellant’s motion for extension of time as a notice of appeal where “it specifie[d] the
party taking the appeal and the judgment being appealed”); Hall v. Tenn. Dep’t of Corr. Main Hosp.,
No. 86-5856, 1986 WL 18569, at *1 (6th Cir. Dec. 16, 1986) (construing a letter either as a motion
for extension of time or as a notice of appeal where it “evince[d] an intent to appeal” and ultimately
“complie[d] with the content requirements” of Rule 3(c)).
        This result accords not only with what other federal courts have said in this area but also with
what they have done. Since the Supreme Court decided Smith v. Barry in 1992, the other appellate
courts (to our knowledge) have decided 13 cases addressing whether to construe a motion to extend
time as a notice of appeal. In 10 cases, the courts construed the motions as notices of appeal. See
Bartlow v. United States, 81 Fed. Appx. 168, 168 (9th Cir. 2003); Buffaloe v. College Park Honda
Co., No. 01-7174, 2002 WL 31545758, at *1 (D.C. Cir. Nov. 14, 2002); United States v. Castro, No.
01-20977, 2002 WL 31049481, at *2 (5th Cir. Sept. 5, 2002); Andrade v. Attorney Gen. of Cal., 270
F.3d 743, 750–52 (9th Cir. 2001), overruled on other grounds by Lockyer v. Andrade, 538 U.S. 63
(2003); Rinaldo v. Corbett, 256 F.3d 1276, 1279 (11th Cir. 2001); Bailey v. Carter, No. 99-2548,
2000 WL 1012965, at *2 (7th Cir. July 21, 2000); United States v. Smith, 182 F.3d 733, 735–36
(10th Cir. 1999); Haugen v. Nassau County Dep’t of Soc. Servs., 171 F.3d 136, 138 (2d Cir. 1999);
Keplinger v. Kisner, No. 93-7216, 1994 WL 83390, at *1 n.1 (4th Cir. Mar. 11, 1994); Listenbee v.
City of Milwaukee, 976 F.2d 348, 350–51 (7th Cir. 1992). And in 3 cases they declined to do so.
See United States v. Cohn, 166 Fed. Appx. 4, 9–10 (4th Cir. 2006); Sanowski v. Ford Motor Credit
Co., 59 Fed. Appx. 988, 988 (9th Cir. 2003); Harris v. Ballard, 158 F.3d 1164, 1166 (11th Cir.
1998). What matters here is that none of the cases held that a time-extension motion could satisfy
Rule 3(c) without designating the judgment or order being appealed.
          All of this belies any suggestion that a motion for an extension of time may never satisfy the
requirements of Rule 3(c). As this circuit’s cases show and as the many decisions from other
circuits confirm, an extension-of-time motion frequently will satisfy the modest requirements of
Rule 3(c). To be sure, a motion for an extension of time on its face might suggest subjective
uncertainty about the party’s desire to appeal. Why else seek more time to file a document that the
attorney can complete in one sentence (with a few clauses)? But this view loses sight of the fact that
it is “the notice afforded by a document, not the litigant’s motivation in filing it, [that] determines
the document’s sufficiency as a notice of appeal.” Smith, 502 U.S. at 249. See id. at 248 (courts
“should not . . . rel[y] on [a party’s] reasons for filing” a document); Rinaldo, 256 F.3d at 1280
(construing a motion for extension of time and holding that “[w]here it is objectively clear that a
party intends to appeal, and each prong of Rule 3(c)(1) is fulfilled, the functional equivalence test
is satisfied”); Smith, 182 F.3d at 735 (same); Andrade, 270 F.3d at 752 (“[A] timely motion for
extension of time to file a notice of appeal may be considered the functional equivalent of a notice
of appeal provided it gives notice of the three elements required by Rule 3(c)(1).”); Hindes v. Fed.
Deposit Ins. Corp., 137 F.3d 148, 156 (3d Cir. 1998) (“[I]f a litigant files a document, regardless of
its title, within the time for appeal under [Rule] 4, it is effective as a notice of appeal provided that
it gives sufficient notice of the party’s intent to appeal.”).
         The problem in this case, then, was not just that the Iserts filed a motion for extension of
time; it was that the motion gave no indication which judgment (among many) the Iserts wished to
appeal. Courts can, and should, work overtime to excuse errors of form but they cannot
simultaneously excuse errors of form and function without assuming authority to waive compliance
with the Rules altogether. Hard though we have tried, we see no tenable way to salvage this appeal.
                                                  III.
         Because the Iserts’ motion for an extension of time failed as a matter of form and function
to satisfy the requirements of Rule 3(c), we dismiss the appeal for lack of appellate jurisdiction.